--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.27


Termination of Services Agreement


This Termination of Services Agreement (“Agreement”), is effective as of the
13th day of May, 2009 (the “Effective Date”), and is entered into by and between
NBL Technologies Inc., a corpo­ration organized and existing under the laws of
Belize (“NBL”); Robert Tonge (“RT”); and the following entities (each a
“Company” and collectively, the “Companies”): Financial Services inc., a
corporation organized and existing under the laws of the Commonwealth of
Dominica (“FSC”); FastCash Limited, a corporation organized and existing under
the laws of Grenada (“FC Grenada”); FastCash (St. Lucia) Limited, a corporation
organized and existing under the laws of St. Lucia (“FC St. Lucia”); FastCash
(Antigua), Limited, a corporation organized and existing under the laws of
Antigua and Barbuda (“FC Antigua”); and CashExpress Limited, a corporation
organized and existing under the laws of St. Vincent and the Grenadines (“FC St.
Vincent”).


Explanatory Statement


Reference is made to the following agreements (each a “Services Agreement” and
collectively, the “Services Agreements”):


Services Agreement dated May 12, 2006 between NBL and FSC;
Services Agreement dated May 24, 2007 between NBL and FC Grenada;
Services Agreement dated June 29, 2007 between NBL and FC St. Lucia;
Services Agreement dated June 10, 2006 between NBL and FC Antigua; and
Services Agreement dated October 24, 2007 between NBL and FC St. Vincent.


The parties have mutually and amicably agreed to terminate the Services
Agreements effective as of the close of business on the Effective Date.


Now, therefore, in consideration of the foregoing Explanatory Statement, the
covenants and agreements set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, as of the date hereof as follows:


1.           Termination.  Other than the obligations pursuant to the
restrictive covenants set forth in Section 9 of the respective Services
Agreements, each of the Services Agreements is hereby terminated as of the
Effective Date and shall be of no further force or effect.


2.           Acknowledgement of Satisfaction.  Each of the Companies
acknowledges and confirms that all obligations of RT to such Company under the
respective Services Agreement to which such Company is a party have been
satisfied in full.  RT acknowledges and confirms that all obligations of each of
the Companies to RT under the respective Services Agreement to which such
Company is a party have been satisfied in full.


3.           Release.  As of the Effective Date, RT and each of the Companies
hereby mutually unconditionally and irrevocably release and forever discharge
each other and each other’s heirs, successors, representatives, assigns, agents,
affiliates, related entities and individuals, employees, officers, and
directors, and each of them, of and from any claims, counterclaims, debts,
liabilities, demands, obligations, costs, expenses, suits, actions, and causes
of action of every nature, character, and description, known or unknown, vested
or contingent, which each party now owns or holds, or has at any time heretofore
owned or held, or may at any time own or hold against the other party hereto,
with respect to the respective Services Agreement to which RT and such Company
are parties; provided, however, that this release shall not pertain to or affect
RT’s obligations under Section 9 of the respective Services Agreements.



--------------------------------------------------------------------------------


4.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Each party may rely upon
a facsimile counterpart of this Agreement signed by each other party with the
same effect as if such party had received an original counterpart signed by such
other party.


5.           Miscellaneous.  The parties agree that the Explanatory Statement
section of this Agreement shall be an integral part of this Agreement and not
merely prefatory thereto.  The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and
assigns.  This Agreement constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all other prior and/or
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties, and there are no other agreements
between the parties in connection with the subject matter hereof except as
specifically set forth herein.




[signatures appear on the next page]
 
 
- 2 -



--------------------------------------------------------------------------------


In witness whereof, the parties hereto have executed this Agreement as of the
day and year first above written.



   
Financial Services inc.
         
By
/s/ Samuel Rosenberg
     
Samuel Rosenberg, Director
     
Financial Services, Inc.




   
By
/s/ Samuel Rosenberg
     
Samuel Rosenberg, Director
     
FastCash Limited




   
By
/s/ Samuel Rosenberg
     
Samuel Rosenberg, Director
     
FastCash (St. Lucia) Limited




   
By
/s/ Samuel Rosenberg
     
Samuel Rosenberg, Director
     
FastCash (Antigua), Limited

 

   
By
/s/ Samuel Rosenberg
     
Samuel Rosenberg, Director
     
CashExpress Limited






   
NBL Technologies inc.
         
By
/s/ Robert Tonge
     
Robert Tonge, Authorized Agent




     
/s/ Robert Tonge
     
Robert Tonge




- 3 -